Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 1 of
                                       13




                                                                           M
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 2 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 3 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 4 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 5 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 6 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 7 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 8 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 9 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 10 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 11 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 12 of
                                       13
Case 9:16-cv-81871-KAM Document 338-13 Entered on FLSD Docket 10/15/2018 Page 13 of
                                       13
